Title: To James Madison from James W. Stevens, 2 March 1809
From: Stevens, James W.
To: Madison, James



Dear Sir,
Batavia Genesee County State of New York 50 miles east of Niagara Mar 2: 1809.

At this critical and eventful period in our national Affairs I have ventured with the most perfect respect for the Administration to solicit their Attention to some Matters of minor Consideration, which in the present embarrassed State of our foreign Relations, necessarily occupying so much of the Attention of our Government, have not perhaps been the Subject of their Reflection, or at least have not perhaps been so duly appreciated as their Importance demands. Every thing at present breathes the Spirit of War, and if War is to be our only Alternative let us immediately improve the Advantages we possess, in Order that we may be prepared for the event. 
At a time so seriously important an early Attention to the Indian Department will be indispensably requisite. It is to be regretted that our Government have adopted the Policy of cultivating the Neutrality of the Indians within our own Limits, while the British are so assiduously courting their Alliance, and by every Artifice in their power preparing them for Acts of Hostility against the United States. It is a fact which those who have the most perfect knowledge of the Indian Character uniformly admit, that in Case of a War an Indian Neutrality within the United States cannot be preserved. That flame which has so natural a Tendency to animate the Ambition; and to excite the Enthusiasm of the White Man produces a correspondent Emotion in the Savage Breast. They are from their Nature and Habits passionately fond of War, and if we do not receive them as Auxiliaries they will enlist under the Banners of our Enemies. To avoid these Calamities, necessarily incident to this State of things, I would recommend that a different System or Policy should be immediately adopted. It will be our true Interest; and the most effectual Mode to promote the Cause of Humanity (an object which the Administration have had in View by their pacific Overtures to the Indians) if we court their friendship and receive them as Allies in fighting our Battles. Let us not plume ourselves upon our own Strength as adequate to the Task of subduing our Enemies; Let us not underrate the Importance of the Indians; for that Secretly wounds their Pride, and by fatal Experience they may be tempted to convince us of our Error; by outrages afflicting to humanity they may teach us that they are not to be despised. Let us, if possible, endeavour to counteract the Intrigues of the British with them, and hold them as a Rod over the Canadians, which I am convinced will much more effectually prevent their Irruptions into our Territory, and confine them more immediately to their own Defence than any Measures we can pursue. I “hold this Truth self evident,” that the Terror excited by a well organized Indian force in our Interest would alone contribute as much towards subduing Canada, or at least inducing her to join the American Confederacy as an Army of twenty thousand disciplined Troops sent into that Country to reduce her to Subjection. And if the Indians are willing to aid us, and if this Aid will alleviate the Burden of War why should we reject their Services through Mistaken Notions of Humanity, when it is evident that this Policy will not have the desired effect?
Another Object of much national Importance in our present situation would be to send Emissaries in whom we could repose Confidence into Canada (and indeed into the Spanish Dominions) in order to ascertain their Strength, the Nature of the Country, and the Character and Disposition of the People, that we might apply that Information to our own Advantage in Case of War. 
Another Object of the first Importance in Case of War with Great Britain would be to detach the Northwest Company from the British Interest, and through them to cultivate the Friendship and Cooperation of the various Tribes of Indians with whom they are connected in Trade. This I conceive may be readily effected in the following Manner, viz. To make Overtures to some of the most influential Characters composing that Association, with an Assurance from the United States that in Case they with their Indian Connexion would join the Standard of the Union they Should not only enjoy their ancient Privileges as heretofore, but that the United States would guarantee to them exclusively the Privilege of Importation through Hudson’s Bay and the Waters of Nelson’s River, as well as other Rivers discharging themselves into the Bay, from which they are at present excluded, and also the exclusive Trade of those Countries, which is at present so unprofitably & oppressively monopolized by the Hudson’s Bay Company. The Northwest Company are under the Necessity of transporting their Articles intended for the Indian Trade in bark Canoes through a Tract of Country upwards of three thousand Miles in. Extending through numerous Rivers and fresh Water Lakes, where the Canoes, with the Articles they contain, are carried on Men’s Backs by the most toilsome Operation over upwards of 130 carrying Places from twenty five Paces to thirteen Miles in Length! All which Toil and the consequent enhanced Value of the Articles thus transported may be obviated by the Privilege of importing their Articles through Hudson’s Bay and its tributary Streams. The Expulsion of the British Company, who at present monopolize the Trade of Hudson’s Bay, might easily be affected by the Northwest Company themselves. This Monopoly in the Hands of an inactive and uninterprising Company, as that of Hudson’s Bay is justly represented to be; is a manifest Injury of a very serious Nature to the extensive Trade of that Country; but in the Hands of the Northwest Company it would be productive of the greatest possible Advantages; a Company who by their Superior Enterprise and Activity engross nearly the whole Trade of that Country, though subject to all the Inconveniencies and Disadvantages, which the Hudson’s Bay Monopoly and an Exclusion from the Navigation of the Bay are calculated to create. The offer of Privileges so decidedly advantageous to the Northwest Company would no Doubt make a serious Impression upon that Company, whose Aid & Influence would contribute powerfully to the Emancipation of that Country from the British yoke. 
To these Remarks I will add a few Observations on the Embargo as it respects these Regions. The Facility with which the Embargo Laws are here evaded, either through the Want of Vigilance and Activity in our public Agents, or the Insufficiency of the Force requisite for the due Execution of these Laws, is indeed much to be regretted by every Man who venerates the Laws of his Country. This unprincipled Traffic; which cannot perhaps be effectually restrained along the wide extended Frontiers of the United States, I fear will tend in a great Measure to counteract the Intentions of the Embargo; The Effects of which will be to divert the Current of Trade from the Atlantic to the Lakes, the St. Lawrence, and to other Ports of the British Dominions. The Severity of the present Winter is eminently calculated for the Exaction of these Laws. Lake Erie (and what has never been known before) the Niagara River are frozen over, which greatly facilitates the Intercourse with Canada here. The Sleighing has continued uncommonly good for upwards of two Months, and the Property transported into Upper Canada by Sleighs and Sleds through this Village from various Parts of the State, has been immense! This indeed reflects but a sorry Picture of the Integrity of the American Character, and it is to be hoped that the Administration will adopt energetic Measures to punish & suppress this open and contemptuous Infraction of the Laws. Some of our public Agents in Extenuation of their Conduct, have reported at a Distance that the People in Niagara County were in a State of Insurrection, and opposed the Execution of the Embargo Laws! This is a gross Libel upon the Character of the People of that County, who are well disposed towards these Laws, and Nothing is more destitute of Truth than such
a Report. 
In Order to oppose a more effectual Check to the Smuggling Business, as well as to intercept the marauding Parties of the British & Indians in Case of War I conceive it will be an Object of the first Importance to station at different Points in the Niagara River at an early Period a force adequate to the due Execution of the Laws, and to the Protection of the Frontiers at this important Pass. An early Attention to this Object will perhaps prevent the Extermination of a flourishing, but defenceless Settlement here. 
I will close this Letter by soliciting the Attention of the Administration to the Appointment of Post Masters in this Part of the Union who are decidedly republican. As Dispatches of an important Nature will unavoidably pass through this Channel in Case of War it is highly expedient that these Officers should be attached to the Administration. It is with much Regret that I have lately seen several honest and inflexible Republicans in this Department dismissed from Office, and their Places Supplied by Federalists decidedly inimical and uncommonly virulent in their Accusations against the present Administration. Indeed there is scarcely a Republican Post Master within 150 Miles of Niagara! Hence it is evident that some secret Treachery is in Operation; Federalism in Disguise has no Doubt been instrumental in effecting these Changes, and in procuring these Appointments, and the Subject, I conceive, is well worthy of Investigation. We have our Suspicious, but I shall mention no Names, and I pledge myself for the Accuracy of this Information. 
With the most perfect Respect for the Administration I submit these Matters to their Consideration; in doing which I am solely actuated by a Desire to promote the Interests of my Country. I shall reveal the Secret of this Correspondence to no one and I have to request the Secretary that this Communication may not be made public. I have the honor to be with Sentiments of the highest Respect Your most obedient and very humble Servant. 

James W. Stevens
(Clerk of Genesee County)

